Case 2:19-cr-00172-SPC-MRM Document 89 Filed 01/27/21 Page 1 of 3 PageID 190




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO.: 2:19-cr-172-FtM-38MRM

STEVEN THOMAS BARYLA


                 PRELIMINARY ORDER OF FORFEITURE1

       Before the Court, pursuant to 18 U.S.C. § 2253, and Rule 32.2(b)(2) of

the Federal Rules of Criminal Procedure, is the United States’ Motion for

Preliminary Order of Forfeiture. (Doc. 88).               The United States seeks a

preliminary order forfeiting Defendant Steven Thomas Baryla’s interest in

Apple iPhone X, serial number F17WLKXRJCLF, which was used or

intended to be used to promote the commission of the violation charged in

Count One of the Indictment. (Doc. 1).

       Count One of the Indictment charged Baryla with possession of child

pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2). (Doc. 1).

Baryla appeared before United States Magistrate Judge Mac R. McCoy on

January 15, 2021 and entered a plea of guilty to Count One of the Indictment.

(Doc. 85). On January 19, 2021, the undersigned United States District Court



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cr-00172-SPC-MRM Document 89 Filed 01/27/21 Page 2 of 3 PageID 191




Judge accepted his plea and adjudicated Baryla guilty; his sentencing is

currently scheduled for April 19, 2021. (Doc. 86).

      In his plea agreement, Baryla admits to the factual basis of the offense

charge which establishes that he (Baryla) was in possession of child

pornography that he (Baryla) obtained from the internet by way of his cellular

phone. (Doc. 83).

      The Court finds that the Government has established the nexus between

the asset identified herein and the offense of conviction and is entitled to the

forfeit property. Therefore, the United States’ Motion for Preliminary Order

of Forfeiture (Doc. 88) of Apple iPhone X, serial number F17WLKXRJCLF

is GRANTED.

      Pursuant to 18 U.S.C. § 2253 and Rule 32.2(b)(2) of the Federal Rules of

Criminal Procedure, the asset is FORFEITED to the United States of America

for disposition according to law, subject to the provisions of 21 U.S.C. § 853(n),

as incorporated by 28 U.S.C. § 2461(c).

      This forfeiture order as to Defendant, Steven Thomas Baryla SHALL

become final at the time it is entered.

      The Court retains jurisdiction to complete the forfeiture and disposition

of the asset sought by the government.




                                          2
Case 2:19-cr-00172-SPC-MRM Document 89 Filed 01/27/21 Page 3 of 3 PageID 192




      DONE AND ORDERED in Fort Myers, Florida on January 27, 2021.




Copies: Counsel of Record




                                     3
